DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made without traverse on 10/07/2022 to prosecute the invention of Group II, including claims 8-15. Other Group, including claims 1-7 is withdrawn from further consideration, as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 8-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens (U. S. Pat. No. - 2,686,231).
	Regarding claim 8, Stevens discloses a headband (Fig. 2) for a headset, the headband being configured to carry at least one earcup of the headset, the headband comprising: a carrier (24) curved to conform to a wearer's head; and a suspension (10) being formed from a rubber material by overmolding and being attached to the carrier at least two attachment points (18s, 20 and 22), wherein the suspension forms a head pad (Figs. 1-4).
	Regarding claim 9, Stevens further discloses the headband for a headset, wherein the carrier (24) and the suspension (10) contribute to a clamping force of the headband (Fig. 1).
	Regarding claim 10, Stevens further discloses the headband for a headset, wherein the suspension comprises a first rubber material part (12) and a second rubber material part (14), the first rubber material part forming the attachment points, the second rubber material part being spaced from the first rubber material part, the second rubber material part being configured to rest on the wearer's head, and whereby the first rubber material part is configured to hover over the second rubber material part and the wearer's head (Figs. 1-4).
	Regarding claim 13, Stevens further discloses the headband for a headset, wherein the second rubber material part has a concave shape seen in cross-section facing towards the first rubber part (Fig. 2).
	Regarding claim 14, Stevens further discloses the headband for a headset, comprising a headphone unit and an electrical cable attached to the carrier, the electrical cable being configured for electrically connecting the headphone unit and the earcup structural inherently (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 11-12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meyer et al. (U. S. Pat. App. Pub. No. - 6,175,635) in view of Weiss (U. S. Pat. App. Pub. No. - 5,404,407).
Regarding claims 11-12, Stevens further discloses the headband for a headset, wherein the headband further comprises at least one extension or microphone boom (26) arranged onto one end of the headband (Fig. 1). But Stevens may not specially teach a telescopic extension as claimed. Since providing suitable telescopic extension for a microphone boom is very well known in the art (Official Notice), it therefore, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable telescopic extension with suitable mounting means, such as a hook, for the microphone boom of the headset taught by Stevens, in order to desirably operate the headset.
Regarding claim 15, Stevens may not specially teach a metal carrier as claimed. Since providing suitable metal for a headband of a headset is very well known in the art (Official Notice), therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable metal for the carrier of the headband of the headset taught by Stevens, in order to effectively manufacture the headset.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUHAN NI/Primary Examiner, Art Unit 2651